—Order of disposition, Family Court, New York County (Bruce Kaplan, J.), entered August 17, 1995, which, upon a finding of neglect, placed the subject children in the custody of the Commissioner of Social Services for a period of 12 months and prohibited appellant from having unsupervised visitation with the children except upon the recommendation of the children’s therapist, unanimously affirmed, without costs.
Application by appellant’s assigned counsel to withdraw is granted (see, Matter of Louise Wise Servs. [Whyte], 131 AD2d 306). We have reviewed this record and agree with appellant’s assigned counsel that there are no non-frivolous points which could be raised on this appeal.
Denial of the application for permission to appeal by the Judge or Justice first applied to is final and no new application *152may thereafter be made to any other Judge or Justice. Concur—Murphy, P. J., Wallach, Kupferman, Williams and Mazzarelli, JJ.